W. C. ROBINSON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Robinson v. CommissionerDocket No. 8800.United States Board of Tax Appeals6 B.T.A. 822; 1927 BTA LEXIS 3405; April 13, 1927, Promulgated *3405 Walter W. McVay, Esq., for the petitioner.  George G. Witter, Esq., for the respondent.  MILLIKEN *822  MILLIKEN: This proceeding results from the determination of a deficiency in income tax for the year 1921, in the amount of $1,659.19.  Error is alleged in that the Commissioner refused to allow petitioner a loss in the amount of $12,500 for the year 1921.  Petitioner is an individual, residing at Pittsburgh, Pa.  In the year 1908, he and another individual purchased certain Sherardizing patents for the sum of $25,000, petitioner paying one-half thereof, or $12,500.  In 1908, a corporation, the United States Sherardizing Co., was formed, to which the patents were assigned and the owners of the patents received the stock of the corporation.  In the year 1908, petitioner gave some of his stock in the United States Sherardizing Co. to his brother and was unable to testify to the value or number of shares which he gave to his brother.  He was also unable to testify to the number of shares which he owned on March 1, 1913, or in the year 1921, but has claimed in his tax return and in his petition filed with this Board that he suffered a loss to the extent*3406  of $12,500 in the year 1921.  Judgment will be entered for the respondent.